Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 3/2/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6-11, and 13, the recitation of “NC” axes renders the claimed invention indefinite because it is not clear if the acronym intends to limit the axes and ‘machine tool’ to a numerical control machine, or if the recitation intends to simply designate a name for the axes. The acronym is also not first expanded to recite “numerical control (NC)”. It is unclear what structure is intended to be imparted into the claimed invention. Examiner recommends amending the claim to reflect Applicant’s intent. For the purposes of examination, the acronym is being interpreted as imparting some sort of numerical control, in light of the specification. 
Regarding claims 6 and 7, the recitation of ‘at least one local minima and/or local maxima’ renders the scope of the claimed invention indefinite. One having ordinary skill in the art recognizes that the term ‘minima’ is the plural form of ‘minimum’ and the term ‘maxima’ is the plural form of ‘maximum’. When combined with ‘at least one’, the plural forms are contradicted by the singular recitation. In light of the specification providing several options, i.e. singular or plural forms of each local minimum or maximum, it is unclear which structure is imparted into the claimed invention. For the purposes of Examination, examiner is interpreting the claim to require at least one (singular) option of either or both a maximum or minimum. 
Furthermore, the recitation in claims 6 and 7 of “and using a third of said at least two NC axes” renders the scope of the claimed invention indefinite. By bringing in a third axis into the ‘at least two’, the minimum quantity is contradicted, thus rendering the metes and bounds of the invention unclear. For the purposes of examination, the limitation is being interpreted as imparting a third axis.
Regarding claim 10, the recitation of “wherein at least one of the at least two NC axes” in combination with “wherein each of the at least one of the at least two NC axes” renders the scope of the claimed invention indefinite. By reciting a singular “at least one” but then requiring a plural “each”, it is unclear what quantity is imparted into the claimed structure. For the purposes of Examination, the claim imparts at least one axis.  
Regarding claim 11, the recitation of “wherein at least one of the at least two NC axes define linear axes, wherein the axial velocity of each of the linear axes” renders the scope of the claimed invention indefinite. By reciting “at least one” but then requiring “linear axes” and “each of the linear axes” in the plural form, it is unclear what quantity is imparted into the claimed structure. For the purposes of Examination, the claim imparts at least one singular linear axis. 
Regarding claim 13, the recitation of “wherein at least one of the at least two NC axes” in combination with “wherein each of the at least one” renders the scope of the claimed invention indefinite. By reciting a singular “at least one” but then requiring a plural “each”, it is unclear what quantity is imparted into the claimed structure. For the purposes of Examination, the claim imparts at least one axis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackowsky (US 5,573,449), herein referred to as ‘Mackowsky’.
Regarding claim 1, Mackowsky discloses a method comprising:
mounting a dressable grinding tool (20; see Col. 6, lines 20-33) in a machine tool (see machine shown in Figure 8; see Col. 9 lines 34-37);
mounting a form dressing roller in the machine tool (40; wherein the dressing tool 40 does not use a negative profile to dress the grinding wheel 20 but instead passes over the peripheral surface of the grinding wheel 20, wherein the grinding tool and the dressing tool rotate relative to one another and create a rolling movement, i.e. a form dressing roller; see Col. 2, lines 14-27 and 52-58; Col. 9, lines 52-63);
rotating the grinding tool (Col. 6, lines 25-33 disclose rotating the grinding wheel 20),
rotating the dressing roller (Col. 2 lines 44-51 disclose rotating the dressing tool 40); and
dressing the grinding tool with the form dressing roller, and generating a tool profile on the grinding tool by relative movement and contact between the rotating grinding tool and the rotating form dressing roller along a dressing path (see continuous path 46; wherein the grinding wheel is rotated about its axis of rotation and a rotating dressing tool is brought into contact with a point on the flank of the grinding wheel thread surface, wherein the dressing tool is then traversed across the profile of the grinding wheel while maintaining contact, see Col. 2 lines 44-51; wherein Col. 4, lines 5-28 disclose formation of a plurality of profile deviations arranged along the length of the work gear; wherein Col. 4 lines 54-67 disclose that a grinding wheel is dressed to produce the required flank profile sections; see also Figures 3-5),
wherein the method includes generating said relative movement along the dressing path automatically using at least two NC axes of the machine tool (wherein there is linear movement along path 46, and rotation of the grinding wheel 20 and rotation of both dressing tool 40 and the grinding wheel, see Figure 6; see the axes of movement in at least Figure 3, 4, and  8; wherein Col. 9 lines 52-63 disclose the multiple axes of movement for the dressing tool, Col. 9 lines 46-51 disclose axes of movement of the grinding wheel tool support, and wherein Col. 9 lines 34-37 disclose that the machine is a computer controlled machine; see also Col. 9 line 65-Col. 10 line 14 disclosing computer numerical control of the movable machine components which may move simultaneously with one another); and
wherein, during the relative movement along the dressing path and during the contact between the form dressing roller and the grinding tool, each of the at least two NC axes defines an axial velocity with an absolute value greater than zero, and none of the at least two NC axes reverses direction or comes to a standstill (see Figure 6 regarding pathway 46; wherein while the dressing tool 40 contacts point A along all sections continuously;  wherein Col. 6, lines 16-29 disclose that the shifting of the dressing tool during operation is a linear, gradual pathway; see also Col. 2, lines 44-51, Col. 3 lines 28-38, Col. 5, lines 52-63; wherein at point A along the grinding wheel, there is continuous dressing without ceasing, i.e. there is reversal direction or stopping).
Regarding claim 2, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein the dressable grinding tool defines a dressable grinding wheel (wherein the workpiece being dressed is disclosed as a grinding wheel 20, see at least Col. 5 lines 1-4).
Regarding claim 3, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein the grinding wheel defines a wheel profile defining a wheel profile cross section defining at least one local minimum (36) and/or at least one local maximum (34), wherein the local minimum and/or local maximum are dressed in a continuous pass (wherein the grinding wheel 20 has a plurality of top surfaces 34 and a plurality of root portions 36, each of which may be dressed on a respective continuous path; see Col. 8 lines 20-38 and Col. 5 lines 1-10 and Figures 3-4).
Regarding claim 4, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein the grinding tool defines a dressable grinding worm (wherein grinding wheel 20 has a helically arranged profile including top surfaces 34 and root portions, i.e. a grinding worm, see Col. 5 lines 1-11).
Regarding claim 5, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein
the grinding tool defines a grinding worm defining a worm profile defining a worm profile cross section defining a plurality of local minima (minima 35) and/or local maxima (wherein grinding wheel 20 has a helically arranged profile including top surfaces 34 and root portions 36, i.e. a grinding worm, see Col. 5 lines 1-11; see also Figures 3 and 4 regarding the plurality of each a top surface 34 and a root portion 36), and
wherein the dressing step includes dressing at least one local minimum and/or one local maximum in a continuous pass (wherein Examiner is interpreting the ‘at least one local minimum’ to be one of the ‘plurality of local minima’ and the ‘at least one local maximum’ to be one of the ‘plurality of local maxima’, i.e. antecedently relying upon the first recitation of this claim; wherein the root portions 36 or top surfaces may be dressed on a respective continuous path, see Figure 6 and Col. 5 lines 1-10 and 34-41, and Col. 8 lines 20-38).
Regarding claim 6, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein
the grinding tool defines a profile defining a profile cross section defining at least one local minima and/or local maxima (see Figures 3 and 4; see top surfaces 34 and root portions 36, i.e. both local minima and local maxima are disclosed), and
the step of generating relative movement includes generating two-dimensional axial movement using two of the at least two NC axes of the machine tool, and using a third of said at least two NC axes to define the dressing path as a three-dimensional dressing path (wherein a first movement along the arrow 44 directs the dressing tool linearly; wherein both the grinding wheel and the dressing tool rotate about their own axes, i.e. wherein there are three axes of movement; see also Figure 6; see also Col. 5 lines 34-41).
Regarding claim 7, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein
the grinding tool defines a profile defining a profile cross section defining at least one local minima and/or local maxima (see Figures 3 and 4; see top surfaces 34 and root portions 36, i.e. both local minima and local maxima), and 
the step of generating relative movement includes generating a two-dimensional axial movement using two of the at least two NC axes of the machine tool, and using a third of said at least two NC axes to define the dressing path as a three-dimensional dressing path (wherein a first movement along the arrow 44 directs the dressing tool linearly; wherein both the grinding wheel and the dressing tool rotate about their own axes, i.e. wherein there are three axes of movement; see also Figure6 and Col. 5 lines 34-41).
Regarding claim 8, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein one of the NC axes defines a linear axis (see at least Col. 6 lines 20-23 and 30-39, Col. 10 lines 1-7).
Regarding claim 9, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein one of the at least two NC axes defines a pivot axis or rotational axis (wherein the rotational axes of the grinding wheel and the dressing tool are two of the axes of movement; see also Col. 5 lines 25-42).
Regarding claim 10, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein one of the at least two NC axes defines a pivot axis or rotational axis (wherein the rotational axes of the grinding wheel and the dressing tool are two of the axes of movement; see also Col. 5 lines 25-42).
Regarding claim 13, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein at least one of the at least two NC axes defines a rotational axis or a pivot axis (dressing tool rotational axis), wherein each of the at least one of the at least two NC axes defining a rotational axis or pivot axis defines a rotational velocity or pivot velocity defining an absolute value of least 1*10−6°/s (wherein Col. 7 lines 48-57 disclose a range of 50-250 RPM, wherein one RPM is 6 degrees per second, wherein 6 degrees per second x 50  = 300 degrees per second, i.e. greater than the minimum required velocity and within the claimed range).
Regarding claim 14, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein the absolute value of said rotational velocity or pivot velocity is at least 10*10−6°/s (wherein Col. 7 lines 48-57 disclose a range of 50-250 RPM, wherein one RPM is 6 degrees per second, wherein 6 degrees per second x 50  = 300 degrees per second, i.e. greater than the minimum required velocity and within the claimed range).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackowsky (US 5,573,449), herein referred to as ‘Mackowsky’. 
Examiner’s Note: Claim 12 depends from and recites a narrower range than claim 11; claim 12 is also addressed herein by the statement of rejection below. 
Regarding claim 11, Mackowsky discloses the previously recited claim limitations as applied above, and further discloses wherein at least one of the at least two NC axes define linear axes (the linear axis of movement of the dressing tool traversing across the width of the grinding wheel, in the direction of arrow 44; see Col. 5 lines 38-41). 
However, Mackowsky is silent regarding the velocity at which the dressing tool traverses across the width of the grinding wheel. Specifically, Mackowsky does not explicitly teach wherein the axial velocity of each of the linear axes defines an absolute value of at least 1 μm/s, as recited in claim 11, and wherein the absolute velocity is at least 10 μm/s, as recited in the narrower range of dependent Claim 12. 
However, Mackowsky does describe that the dressing speeds are within a range of 50-250 revolutions per minute, and that the deviations which need to be remedied are located in each tooth section may differ from one another (see A-J in each section, Figures 3 and 4) in at least Col. 7 lines 3-15 and 39-57. The machine also uses feedback control to govern the operation of dressing, see Col. 9 line 64-Col. 10 line 7. The rate at which the dressing tool traverses the grinding wheel is a variable which affects the outcome of removal and surface dressing of the grinding wheel; thus, the claimed range is recognized as a result effective variable, i.e. a variable which achieves a recognized result. Therein exists a relationship between the rotational speeds of the dressing tool and grinding wheel, removal rate or profile deviations, and the linear velocity of the dressing tool along the dressing path. The general conditions of the claims are within the prior art in accordance with evaluating the linear velocity speed as it related to the dressing process. Given that Mackowsky describes that each element has a separate drive motor which may be selectively controlled to achieve the desired resulting dressed profile, suggests a range of revolutions per minute for dressing, and also describes the deviations in terms of millimeter metrics (Col. 7, lines 3-15), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided an axial velocity having an absolute value of at least 1 μm/s as required by claim 11, and furthermore within the range of the absolute velocity is at least 10 μm/s, as required by claim 12. It is not considered inventive to discover the optimum workable range of velocities for axial movement, and the claimed range is also recognized as a broad range which would have been obvious. One having ordinary skill in the art would also have a reasonable expectation when considering the velocities of the dressing wheel to be within the claimed range. Thus, the claimed range is obvious over Mackowsky. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobialka (US 8,882,564); see Abstract, Figures 1, 4a, and 4b.
Wirz (US 5,954,568); see at least Figures 1, 2, 12, and 13.
Lopez (US 8,147,296); see at least Figure 2 and Col. 3, lines 47-60. 
Litvin (US 6146253); see at least Figure 7 and Abstract.
Yanase (US 20120184187); see at least [0015], [0034] regarding slip velocity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723